Advisory Action
Acknowledged is the applicant’s after-final response filed on April 21, 2021, and submitted under the 2.0 pilot program. Amendments have been proposed to claim 1; cancellation has been proposed to claim 13. The proposed amendment principally incorporates the subject matter of claim 1, while further specifying that the heater is “configured to perform deposition.” Because the original disclosure does not contemplate an embodiment in which the heater executes a deposition process, the proposed amendment raises new matter issues. In turn, because the amendment does not place the claim set in better form, the changes have been denied entry at this stage of prosecution. 
(Although the specification establishes that the heater conditions the deposition process, the act of deposition requires a source gas which, of course, the heater does not provide. Paragraph [0070] elaborates the sequence of supplying such a gas to the second container. Because the heater, itself, is not in fluidic communication with said second container, the unit cannot physically achieve the function exclusively attributed thereto – deposition. It is for this reason the proposed amendment raises 112 issues.)
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716